Case: 16-11392      Document: 00513969740         Page: 1    Date Filed: 04/26/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit
                                    No. 16-11392                              FILED
                                  Summary Calendar                        April 26, 2017
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

J. JESUS JAIMES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 6:16-CR-13-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       J. Jesus Jaimes appeals the 36-month sentence imposed after his guilty-
plea conviction for illegal reentry after deportation.             He argues that his
sentence is substantively unreasonable. Assuming he preserved this argument
in the district court, we review it for abuse of discretion. See Gall v. United
States, 552 U.S. 38, 51 (2007).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11392    Document: 00513969740      Page: 2     Date Filed: 04/26/2017


                                 No. 16-11392

      Jaimes argues that the district court failed to take into account any 18
U.S.C. § 3553(a) factors other than those involving his prior criminal and
deportation history. Additionally, he contends that the district court failed to
consider a factor that should have received significant weight when it failed to
discuss whether his legal residency in the United States for 26 years and his
reasons for returning to the United States affected his sentence. He also
contends that the degree of the departure from his 15-to-21-month Guidelines
range was unreasonable.
      Jaimes has failed to establish that the district court abused its discretion
in varying upwardly from the Guidelines range.             The record supports a
determination that the district court had an adequate basis for the sentence
imposed and was guided by the Section 3553(a) factors in determining that an
upward variance was justified. The district court stated that it had considered
multiple Section 3553(a) factors. Jaimes’s criminal history is a factor that a
court may consider in deciding whether to impose a non-Guidelines sentence.
See United States v. Smith, 440 F.3d 704, 709 (5th Cir. 2006). There is no
requirement that any aspect of a defendant’s personal history and
circumstances be afforded dispositive weight. See United States v. Lopez-
Velasquez, 526 F.3d 804, 807 (5th Cir. 2008). Jaimes’s challenge to how the
district court chose to weigh specific factors does not show that the district
court erred. See Gall, 522 U.S. at 51. Additionally, his sentence, which was
15 months above the top of the applicable advisory Guidelines range, was not
so disproportionate as to overcome the factors that warranted its imposition.
See United States v. Brantley, 537 F.3d 347, 348–50 (5th Cir. 2008).
      AFFIRMED.




                                        2